Case 2:17-cv-00222-MCA-MAH Document 75-6 Filed 03/25/20 Page 1 of 6 PageID: 536


  From:                           Julio Gomez
  To:                             "Jonathan Mioduszewski"
  Subject:                        RE: NEXT CLEANERS, LLC v. MIODUSZEWSKI et al Order / 2:17-cv-00222-MCA-MAH / Document Subpoenas
  Date:                           Tuesday, March 10, 2020 7:02:00 PM


  Mr. Mioduszewski,

  I appreciate your position but unfortunately we are all equally burdened with other matters. I have
  written to the Court to seek a teleconference. In the meantime, you can write to the Court, respond
  to my email below, or meet and confer with me via telephone. Let me know how you choose to
  proceed.

  Thank you.

  Julio Gomez




  Gomez                          llc

  Attorney At Law                        

  152 Paterson Road
  Fanwood, NJ 07023-1065
  Tel    908.789.1080
  Fax   908.789.1081
  Cell 908.468.1068
                              
  This e-mail may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended recipient. Any review,
  reliance, or distribution by others or forwarding without express permission is strictly prohibited. If you are not the intended recipient, please notify the
  sender and delete all copies.


  This e-mail and all other electronic (including voice) communications from the sender's firm are for informational purposes only. No such communication
  is intended by the sender to constitute either an electronic record or an electronic signature, or to constitute any agreement by the sender to conduct a
  transaction by electronic means. Any such intention or agreement is hereby expressly disclaimed unless otherwise specifically indicated..




  From: Jonathan Mioduszewski <jonm@yellowbearcleaners.com>
  Sent: Tuesday, March 10, 2020 4:37 PM
  To: Julio Gomez <jgomez@gomezllc.com>
  Subject: Re: NEXT CLEANERS, LLC v. MIODUSZEWSKI et al Order / 2:17-cv-00222-MCA-MAH /
  Document Subpoenas

  Julio,

  Wednesday’s are the best day to address issues related to this matter, I’m doing my best to address
  the points of your letter but please understand I am a working man and my time for this matter is
  limited. A little more patience and understanding would be much appreciated. I will also do my best
  to make more time to address your communication as frequently as time allows.
Case 2:17-cv-00222-MCA-MAH Document 75-6 Filed 03/25/20 Page 2 of 6 PageID: 537


  Regards,

  On Mar 9, 2020, at 4:59 PM, Julio Gomez <jgomez@gomezllc.com> wrote:

        Since I have received no response, I am assuming that you stand by your objections and
        we have reached an impasse.


        From: Julio Gomez
        Sent: Wednesday, March 4, 2020 9:14 AM
        To: 'Jonathan Mioduszewski' <jonm@yellowbearcleaners.com>
        Cc: Joseph M. Shapiro <jshapiro@middlebrooksshapiro.com>; team
        <team@middlebrooksshapiro.com>
        Subject: RE: NEXT CLEANERS, LLC v. MIODUSZEWSKI et al Order / 2:17-cv-00222-MCA-
        MAH / Document Subpoenas

        Mr. Mioduszewski, on behalf of Plaintiff Next Cleaners, LLC, I write to meet and confer
        with you to try to resolve these issues.

             1. Proper service can be performed by any person of legal age, but if you are not
                contesting the manner of service, then this matter is resolved.
             2. Mileage fees were implied by your February 22 letter, but if you are not insisting
                upon receipt of a mileage or appearance fee, then this matter is resolved.
             3. According to documents you produced you are General Partner of
                NextCleaners.com of Westfield and Next Cleaners of Cranford, Ltd. If you are
                willing to search for and produce documents, Plaintiff is prepared to narrow the
                subpoena. If you are not willing to search for and produce any documents, then
                we are at an impasse. Let me know where you stand.
             4. As for Nexus and Blue Sky, according to documents you produced, these
                companies are run out of your home address. If you tell me who is involved with
                these companies (assuming it is not you), then Plaintiff will serve such person(s)
                and you will be relieved of your responsibility to respond to those two
                subpoenas. Based upon the limited information we have, we have no reason
                that you are not a member or in control of these entities. Please provide the
                name and address of an alternative person to serve for Nexus and Blue Sky.
             5. See Plaintiff’s response to No. 4
             6. Simply because an entity is no longer “in operation” does not mean that you are
                relieved from producing responsive documents. Let me know whether or not
                we are at an impasse.
             7. See Plaintiff’s response to No. 6
             8. These requests are relevant to the allegations in the complaint because the
                information requested will prove or disprove the parties’s claims or defenses in
                this case. If you refuse to search for and produce documents because you think
                they are irrelevant, then we are at an impasse. Let me know if we are.

        Finally, the subpoenas were very clear about what Plaintiff is seeking. It may be that
Case 2:17-cv-00222-MCA-MAH Document 75-6 Filed 03/25/20 Page 3 of 6 PageID: 538


       you have already produced most of what exists. However, we have no way to know
       that. I am willing to conduct a call to identify specific documents, but before we get on
       the phone I need you to confirm that you are prepared to search for and produce
       documents and will supply the name(s) and address(es) of the persons to serve for
       Nexus and Blue Sky.

       Let me know where we stand. If I do not hear from you by tomorrow close of business,
       I will assume that you are standing by your objections and we have an impasse and
       notify the Court.

       Thank you.

       Julio Gomez




       Gomez                          llc

       Attorney At Law                        

       152 Paterson Road
       Fanwood, NJ 07023-1065
       Tel    908.789.1080
       Fax   908.789.1081
       Cell 908.468.1068
                                   
       This e-mail may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
       recipient. Any review, reliance, or distribution by others or forwarding without express permission is strictly prohibited. If you are not
       the intended recipient, please notify the sender and delete all copies.


       This e-mail and all other electronic (including voice) communications from the sender's firm are for informational purposes only. No
       such communication is intended by the sender to constitute either an electronic record or an electronic signature, or to constitute any
       agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement is hereby expressly
       disclaimed unless otherwise specifically indicated..




       From: Jonathan Mioduszewski <jonm@yellowbearcleaners.com>
       Sent: Tuesday, March 3, 2020 4:58 PM
       To: Julio Gomez <jgomez@gomezllc.com>
       Cc: Joseph M. Shapiro <jshapiro@middlebrooksshapiro.com>; team
       <team@middlebrooksshapiro.com>
       Subject: Re: NEXT CLEANERS, LLC v. MIODUSZEWSKI et al Order / 2:17-cv-00222-MCA-
       MAH / Document Subpoenas

       Julio,

       We are writing to confer.

       We object to the presumption that we are responding on behalf of any entities, other
       than stating what we believe to be true:
Case 2:17-cv-00222-MCA-MAH Document 75-6 Filed 03/25/20 Page 4 of 6 PageID: 539



       1. Proper service is in person, by someone other than a party to the matter. As far as I
       know the council of a party qualifies as a valid party to serve said subpoena. We have
       initially rejected all subpoenas because you sent documents via email, this is not proper
       service to proper parties and that is a fact. I never personally, in the flesh, served any
       subpoena to any party related to this matter. A general partner may have officers but is
       not one.

       2. We never suggested a mileage fee associated with your service of documents. We
       are not sure why council would mention this. However, it was nice seeing you again,
       especially after sun down on a sunday evening startling my family as my mother
       answered the door in her sleep wear. We appreciate that your character and class
       match that of your client.

       3. We challenge all of your presumptions as we have never been a corporate officer of
       any corporation relating to dry cleaning.

       4. We specifically reject the subpoena of Nexus Resources (Jonathan J. Mioduszewski,
       Partner) as I am not a partner in any such body corporate, and as no such person,
       Jonathan J. Mioduszewski of Nexus Resources, exists at the mailing location served.
       Therefore it is impossible for me to lawfully comply. 45.D.3.IV.

       5. We specifically reject the subpoena of Blue Sky Investments (Jonathan J.
       Mioduszewski, Partner) as I am not a partner in any such body corporate, and no such
       person, Jonathan J. Mioduszewski of Blue Sky Investments, exists at the mailing
       location served. Therefore it is impossible for me to lawfully comply. 45.D.3.IV.

       6.We reject the subpoena of 'Next Cleaners.com of Westfield (Jonathan J.
       Mioduszewski, General Partner)' as it has ceased to exist; once I was exiled from Next
       Cleaners all internal agreements related to Next Cleaners business is no longer in
       operation. 45.D.3.III.

       7. We reject the subpoena of 'Next Cleaners of Cranford, Ltd (Jonathan J.
       Mioduszewski, General Partner)' as it has ceased to exist; once I was exiled from Next
       Cleaners all internal agreements related to Next Cleaners business is no longer in
       operation. 45.D.3.III.

       8. As the pro se litigant I am already standing as the accused party for damages related
       to alleged brand infringement. Unless you desire to provide proof there was a joint
       venture at the onset of our business relationship with the Plaintiff and myself, which is
       one of my counter-claims. Therefore, I cointest the relevance and scope of these
       requests.

       Julio, even if I had the authority to give you documents above the privacy of others,
       what exactly is it that you are looking for on these documents? Do not understand how
Case 2:17-cv-00222-MCA-MAH Document 75-6 Filed 03/25/20 Page 5 of 6 PageID: 540


       they are related to brand infringement. Perhaps if you tell me what you're looking for I
       will do my best to assist, even though you still have not provided any details related to
       our repeated discovery requests.

       Kind Regards,


       On Mon, Feb 24, 2020 at 10:04 AM Julio Gomez <jgomez@gomezllc.com> wrote:
         Mr. Mioduszewski,

         As is required by the Rules before filing a motion, I write to meet and confer with
         you regarding your attached letter purporting to respond to four (4) subpoenas
         directed to business entities of which you are an officer (1) Next Cleaners of
         Cranford, Ltd.; (2) NextCleaners.com of Westfield; (3) Blue Sky Investments; and (4)
         Nexus Resources.

         First, Plaintiff disagrees with your objection that these subpoenas were not properly
         served; regardless, that matter is now moot since you were served personally
         yesterday in your capacity as an officer of these entities.

         Second, Plaintiff disagrees with your contention that a document subpoena requires
         the tendering of an appearance fee or mileage; it does not; the entities served are
         not being required to appear for a deposition with these subpoenas, therefore no
         appearance fee or mileage is required by Fed. R. Civ. P. 45.

         Third, Plaintiff disagrees with your contention that a party may not serve a
         subpoena; parties are free to serve subpoenas all the time; you served subpoenas on
         business entities last week; Plaintiff is doing the same and Plaintiff’s discovery
         window has not closed.   Discovery is open until March 31, 2020 for all parties.

         Mr. Mioduszewski, the entities served have until this Friday, February 28, 2020 to
         produce responsive documents. The entities may have responsive documents
         delivered to the address on the subpoena, they may make arrangements for an
         electronic production (via DropBox or email), or they can be delivered to the
         deposition of Mr. Simkowitz at the offices of his attorney.

         If you are willing to discuss this matter further, and continue to meet and confer, let
         me know by email. Otherwise, if documents are not produced by Friday, February
         28, 2020, Plaintiff will file a motion with the Court to hold these entities in contempt
         and to Order a production, or require them to allow Plaintiff access to all of their
         files.

         Be guided accordingly.

         Regards,
Case 2:17-cv-00222-MCA-MAH Document 75-6 Filed 03/25/20 Page 6 of 6 PageID: 541


         Julio Gomez




         Gomez                          llc

         Attorney At Law                        

         152 Paterson Road
         Fanwood, NJ 07023-1065
         Tel    908.789.1080
         Fax   908.789.1081
         Cell 908.468.1068
                                     
         This e-mail may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
         recipient. Any review, reliance, or distribution by others or forwarding without express permission is strictly prohibited. If you are
         not the intended recipient, please notify the sender and delete all copies.


         This e-mail and all other electronic (including voice) communications from the sender's firm are for informational purposes only.
         No such communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
         constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement is hereby
         expressly disclaimed unless otherwise specifically indicated..




       --
       Jonathan Mioduszewski
       YellowBear Cleaners
       http://www.YBCleaners.com
